        Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 1 of 53



                            THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 IN RE:                                             §
                                                    §
 WATSON GRINDING &                                  §              CASE NO. 20-30967
 MANUFACTURING CO.,                                 §
                                                    §              (Chapter 11)
      Debtor.


 ESTEBAN PELCASTRE,                                §
                                                   §
         Plaintiff,                                §
                                                   §
 v.                                                §
                                                   §
 WATSON GRINDING AND                               §                ADVERSARY NO. __________
 MANUFACTURING CO., WATSON                         §
 VALVE SERVICES, INC.,                             §
 WATSON COATINGS                                   §
 LABORATORY, KMHJ                                  §
 MANAGEMENT COMPANY LLC,                           §
 AND KMHJ, LTD.,                                   §
                                                   §
         Defendants.

                                      NOTICE OF REMOVAL

        Watson Grinding & Manufacturing Co. (the “Debtor”) files this Notice of Removal of the

state court action styled Esteban Pelcastre v. Watson Grinding and Manufacturing Co., Watson Valve Services,

Inc., Watson Coatings Laboratory, KMHJ Management Company, LLC, and KMHJ, Ltd., Cause No. 2020-

08078, pending in the 127th Judicial District Court of Harris County, Texas (the “State Court Action”).

                          I.       Procedural Background and Nature of Suit

        1.      On February 4, 2020, Esteban Pelcastre (the “Plaintiff”) filed an Original Petition and

Request for Disclosure (the “Original Petition”) against Watson Grinding & Manufacturing Co.,

Watson Valve Service, Inc., Watson Coatings Laboratory, KMHJ Management Company, LLC, and




                                                       1
          Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 2 of 53




KMHJ, Ltd. (collectively, the “Defendants”). In his Original Petition, the Plaintiff asserts claims of

negligence, gross negligence and trespass due to abnormally dangerous activity against the Defendants.

          2.    On February 6, 2020 (the “Petition Date”), the Debtor filed its voluntary petition

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, in the United

States Bankruptcy Court Southern District of Texas, Houston Division (the “Chapter 11 Bankruptcy

Case”).

          3.    On March 26, 2020, KMHJ, Ltd. and KMHJ Management Company, LLC filed an

Original Answer.

                                       II.     Basis for Removal

          4.    This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

          5.    The State Court Action was initiated prior to the commencement of the Chapter 11

Case. This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re

R.E. Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

          6.    Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

          7.    Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

                                                     2
          Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 3 of 53




          8.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          9.    The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          10.   Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

          11.   This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

          12.   Upon removal of the State Court Action, the Debtor consents to the entry of final

orders or judgment by the bankruptcy judge.




                                                    3
       Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 4 of 53



                                       IV.    Parties and Notice

       13.       Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of

this Notice of Removal is being filed with the clerk of the 127th Judicial District Court of Harris

County, Texas.

       14.       In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:

  Law Offices of Manuel Solis, PC                     McCoy Leavitt Laskey LLC
 Stephen R. Walker                                    John V. McCoy
 Gregory J. Finney                                    Michael I. Ramirez
 Juan A. Solis                                        N19 W24200 Riverwood Dr., Suite 125
 6657 Navigation Blvd.                                Waukesha, WI 53188
 Houston, TX 77011                                    ATTORNEYS FOR WATSON GRINDING &
 swalker@manuelsolis.com                              MANUFACTURING CO.
 gfinney@manuelsolis.com
 jusolis@manuelsolis.com
 ATTORNEYS FOR PLAINTIFFS

 Jackson Walker L.L.P.                                Gieger, Laborde & Laperouse L.L.C.
 Bruce J. Ruzinsky                                    Ernest P. Gieger, Jr.
 1401 McKinney, Suite 1900                            701 Poydras Street, Suite 4800
 Houston, Texas 77010                                 New Orleans, Louisiana 70139
                                                      egieger@glllaw.com
 The Silvera Firm                                     bdoherty@glllaw.com
 Robert C. Turner                                     ATTORNEYS FOR WATSON VALVE SERVICES,
 17070 Dallas Parkway,                                INC.
 Dallas, Texas 75248
 ATTORNEYS FOR KMHJ Management
 Company, LLC and KMHJ, Ltd.



                                     V.      Process and Pleadings

       15.       Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided.


                                                  4
       Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 5 of 53




        16.     In the State Court Action, summons was issued on February 5, 2020, but no return of

service has been filed.

        17.     In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.

        WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.

Dated: April 21, 2020.

                                                       Respectfully submitted,

                                                       JONES MURRAY & BEATTY, LLP

                                                       By: /s/ Ruth Van Meter
                                                       Erin E. Jones
                                                       Texas Bar No. 24032478
                                                       Ruth Van Meter
                                                       Texas Bar No. 20661570
                                                       Jones Murray & Beatty, LLP
                                                       4119 Montrose Suite 230
                                                       Houston, Texas 77006
                                                       Phone: 832-529-1999
                                                       Fax: 832-529-5513
                                                       erin@jmbllp.com
                                                       ruth@jmbllp.com

                                                           AND

                                                       McCOY LEAVITT LASKEY LLC

                                                       By: /s/ Michael I. Ramirez
                                                       Michael I. Ramirez
                                                       Texas Bar No. 24008604
                                                       20726 Stone Oak Parkway, Suite 116
                                                       San Antonio, TX 78258
                                                       Telephone (210) 446-2828
                                                       Fax (262) 522-7020
                                                       mramirez@mlllaw.com

                                                       ATTORNEYS FOR WATSON GRINDING &
                                                       MANUFACTURING CO.

                                                  5
       Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 6 of 53




                                      CERTIFICATE OF SERVICE

       I certify that on April 21, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and on April 22, 2020, via first class mail
(without attachments) to the following:


 Law Offices of Manuel Solis, PC                      McCoy Leavitt Laskey LLC
 Stephen R. Walker                                    John V. McCoy
 Gregory J. Finney                                    Michael I. Ramirez
 Juan A. Solis                                        N19 W24200 Riverwood Dr., Suite 125
 6657 Navigation Blvd.                                Waukesha, WI 53188
 Houston, TX 77011                                    ATTORNEYS FOR WATSON GRINDING &
 swalker@manuelsolis.com                              MANUFACTURING CO.
 gfinney@manuelsolis.com
 jusolis@manuelsolis.com
 ATTORNEYS FOR PLAINTIFFS

 Jackson Walker L.L.P.                                Gieger, Laborde & Laperouse L.L.C.
 Bruce J. Ruzinsky                                    Ernest P. Gieger, Jr.
 1401 McKinney, Suite 1900                            701 Poydras Street, Suite 4800
 Houston, Texas 77010                                 New Orleans, Louisiana 70139
                                                      egieger@glllaw.com
 The Silvera Firm                                     bdoherty@glllaw.com
 Robert C. Turner                                     ATTORNEYS FOR WATSON VALVE SERVICES,
 17070 Dallas Parkway,                                INC.
 Dallas, Texas 75248
 ATTORNEYS FOR KMHJ Management
 Company, LLC and KMHJ, Ltd.




                                                        /s/ Ruth Van Meter
                                                        Ruth Van Meter




                                                  6
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 7 of 53




EXHIBIT A – STATE COURT PLEADINGS
Office of Harris County District Clerk - Marilyn Burgess                                                               Page 1 of 1
                  Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 8 of 53
 HCDistrictclerk.com              PELCASTRE, ESTEBAN vs. WATSON GRINDING AND                                 4/17/2020
                                  MANUFACTURING CO
                                  Cause: 202008078 CDI: 7    Court: 127

 DOCUMENTS
 Number           Document                                                                 Post Date             Pgs
                                                                                           Jdgm
 90056732         Original Answer of Defendants KMHJ LTD and KMHJ Management Company LLC        03/26/2020       5
                  Original Answer of Defendants KMHJ LTD and KMHJ Management Company LLC        03/26/2020
 89303062         Suggestion of Bankruptcy                                                      02/06/2020       3
  ·>   89303063   Exhibit A                                                                     02/06/2020       3
 89303065         Suggestion of Bankruptcy                                                      02/06/2020       3
  ·>   89303066   Exhibit A                                                                     02/06/2020       3
 89282869         Exhibits                                                                      02/05/2020       18
 89265469         ORIGINAL PETITION REQUEST FOR DISCLOSURE AND JURY DEMAND                      02/04/2020       27




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=3n7sO88MPvQfPY6upZGz...                       4/17/2020
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 9 of 53

              2020-08078 / Court: 127
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 10 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 11 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 12 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 13 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 14 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 15 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 16 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 17 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 18 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 19 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 20 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 21 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 22 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 23 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 24 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 25 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 26 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 27 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 28 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 29 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 30 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 31 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 32 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 33 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 34 of 53
Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 35 of 53
                                                                              2/5/20204:28:00PM
      Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page  36 of 53
                                                            MarilynBurgess-DistrictClerk
                                                                              HarrisCounty
                                                                              EnvelopeNo:40593467
                                                                              By:CLAUSELL,CYNTHIA
                                                                              Filed:2/5/20204:28:00PM
                                           EXHIBIT A

       Pursuant to Tex. R. Civ. P. 194, 195, 196 and 197, Plaintiff serves Request for
Disclosure, Request for Production and Interrogatories upon Defendants. Defendants' responses
to the same are due within 50 days of the service of these requests.
                                         DEFINITIONS
       1.      The following terms are defined and used in these requests as follows:
       2.      “Plaintiff” means Esteban Pelcastre, and all representatives acting or purporting to
act on his/her behalf with respect to any matter inquired about in these discovery requests.
       3.      “Defendants” means Watson Grinding and Manufacturing Co., Watson Valve
Services, Inc., Watson Coatings Laboratory, KMHJ Management Company, LLC, and KMHJ,
Ltd., and all representatives, purporting to act on their behalf with respect to any matter inquired
about in these discovery requests.
       4.      “You” or “Your” or “Yours” or “Yourself” means Watson Grinding and
Manufacturing Co., Watson Valve Services, Inc., Watson Coatings Laboratory, KMHJ
Management Company, LLC, and KMHJ, Ltd., and all representatives acting or purporting to act
on your behalf with respect to any matter inquired about in these discovery requests.
       5.      The term “person” or “individual” or “entity” means and includes, without
limitation, every natural person, association, firm, partnership, corporation, board, committee,
agency, commission, legal entity of any form or type, and every other organization or entity,
whether public or private.
       6.      The singular and masculine form of any noun or pronoun includes the plural, the
feminine, and the neutral.
       7.      “Statement” includes any written or graphic statement signed or otherwise
adopted or approved by the person making it, and any stenographic, mechanical, electronic or
other recording or transcription thereof which is a substantially verbatim recital of an oral
statement by the person making it and contemporaneously recorded. This includes any “Witness
Statement.” See Tex. R. Civ. P. 192.3(h)
       8.      “Document” or “Documents and Materials” includes, but is not limited to, the
originals and all copies of written, reported, recorded or graphic matter however produced or
reproduced, which is now or was at any time in the possession, custody, or control of the
producing party, the party’s attorneys, accountants, or any of their agents, including but not

                                                 9
      Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 37 of 53




limited to, all papers, books, accounts, drawings, graphs, charts, photographs, electronic or
videotape recordings, and any other data compilations from which information can be obtained
and translated, if necessary, by the person from whom production is sought, into reasonably
usable form, or all of the foregoing upon which notations and writings have been made and
which do not appear on the original.
       9.      “Identify” when referring:
               a.     to a person, means to state his or her full name, present or last known
       business or residential address, e-mail address and phone number;
               b.     to a public or private corporation, partnership, association, or organization,
       or a governmental agency, means to state its full name, present or last known business
       address, e-mail address, and phone number;
               c.     to a statement, means to identify who made it, who took or recorded it,
       and all persons, if any, present during the making thereof; to state when, where, and how
       it was taken or recorded; and to identify who was present or had last known possession,
       custody, or control thereof;
               d.     to a document, means to give a reasonably detailed description thereof,
       including, if applicable, when, where, and how it was made; to identify who made it; and
       to identify who was present or had last known possession, custody or control thereof;
       and,
               e.     to any other tangible thing, means to give a reasonably detailed description
       thereof, including, if applicable, when, where, and how it was made; to identify who
       made it; and to identify whom has present or had last known possession, custody or
       control thereof.
       10.     The phrases “relating”, “relating to”, “all documents relating to”, “all documents
related to”, and “all other documents relating to” (along with all similar phrases) mean and
include all documents that relate in any way to the subject matter in question and/or the subject
matter of the specific request, including, without limitation, all documents that contain, record,
reflect, summarize, evaluate, comment upon, or discuss that subject matter or that in any manner
state the background of, or were the basis for, or that relate to, record, evaluate, comment upon,
or were referred to, relied upon, utilized, generated, transmitted, or received in arriving at



                                                10
      Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 38 of 53




conclusion, opinion, estimate, position, decision, belief, or assertion concerning the subject
matter in question.
       11.     “Communication” refers to any transmission of information, including without
limitation correspondence, documents, reports, telephone calls, e-mail, text messages, private
messages, or conversations.
       12.     “Lawsuit” means the lawsuit styled captioned above in the “Petition” filed in the
Judicial District Courts of Harris County, Texas.
       13.     “Petition” refers to the Original Petition along with all amendments and
supplements thereto.
       14.     “Cause” or “Matter” are generic references encompassing any one or all the
following: the Claim, Demand, Claim-related dispute, Lawsuit, and Petition.
       15.     “Dwelling” or “Residence” means the Plaintiff’s home at the Date/time of the
explosion.
       16.     The “Relevant Time Frame,” or “Relevant Period” (unless otherwise specified) is
from January 24, 2020 through the present. If a different period and/or time frame is relevant to
a particular request, that request will say so. If it does, follow the time frame specified.
       17.     The “Explosion” or “Event” is explosion made the basis of the suit which
occurred in Houston, Harris County Texas at Defendants’ business location 4525 Gessner Rd,
Houston, TX 77041.
       18.     “Third Party” means persons or entities other than the parties and their
employees.
       19.     “Insurance” or “Insurance Policy” is any insurance policy sold to Defendants or
otherwise procured by you and insuring you, the property upon which the explosion occurred.
       20.     “Tank,” or “storage device” or “storage vessel” refers to a storage device, tank or
vessel used to store liquids, gas or chemicals.
       21.     “Flammable” means capable of combusting, burning or exploding without regard
to any ordinary or special condition for same.
       22.     “Hazardous” is, without limitation as defined, in any local, state, or federal
regulation or product or material safety data sheet possessed by you or known to you.
       23.     “Facility Emergency Plan” or “Facility Emergency Action Plan,” shall mean and
shall be liberally construed to mean or include any formal or informal procedure or plan created

                                                  11
      Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 39 of 53




to provide emergency response guidelines or guidance, including without limitation, fire,
explosion, chemical or flammable material leak, whether or not you created such plan on a self-
initiated basis, or as required by any government or statutory requirement.
       24.     All definitions should be given their common sense meaning and/or be construed
as broadly as possible. If you do not understand a definition, or if you believe a definition
precludes you response to discovery request absent further clarification, it is incumbent on you to
clarify the definition versus objecting to same and using any such objection as the putative basis
for refusing to respond and/or produce documents. Likewise, if a particular definition does not
apply to you / your company, explain this in your response. By way of hypothetical example, if
your company does not create a particular safety regulation, plan or guideline, explain this in
your response, or identify the document, which carries a different name, but you (believe) serves
the same or similar purpose.
                                        INSTRUCTIONS
       24.     You have the duty to supplement under the rules. Pursuant to Tex. R. Civ. P.
193.5, you are under an affirmative duty to supplement your responses to all discovery requests
with information that you may acquire after filing your written response, if such information
makes it known to you that your previous response was incorrect or incomplete when made, or,
if the answer though correct and complete when made, is no longer true and complete and
circumstances are such that a failure to amend would be in substance misleading, you are hereby
requested to agree to so supplement any of your written responses to these discovery requests,
and in the absence of any written objection to this request, it will be presumed that you have
agreed to do so.
       25.     If you are withholding information pursuant to any privilege, produce a
withholding statement and/or privilege log as specified in Tex. R. Civ. P. 193.3.
       26.     Pursuant to Tex. R. Civ. P. 215, if you fail to comply with proper discovery
requests, the Court may make such orders in regard to the failure as are just, including among
others, an order requiring you or your attorney, or both, to pay reasonable expenses, including
attorney’s fees, caused by the failure. This includes timely responses to all requests, you are on
notice that needless delays, improper and/or spurious objections will increase litigation fees and
costs. Plaintiff will seek fees and costs for unnecessary delays.



                                                12
         Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 40 of 53




         27.    Plaintiff will agree to a reasonable protective order, which complies with the
rules.
                a.       Do not respond to these requests, withholding production, pending the
         entry of a court-ordered protective order. As stated herein, Plaintiff will agree to
         reasonable extensions of time and a pre-agreed order on protection.
                b.       However, you must provide for and obtain an agreement on a protective
         order first. After such an agreement is reached, Plaintiff will agree to abide by the
         proposed protective order/confidentiality agreement pending court signature and/or entry.
                c.       Plaintiff will agree to a protective order that 1) encompasses protection for
         information which is genuinely confidential, proprietary and/or private, 2) excludes
         protection for documents for which confidentiality has been waived, 3) complies with the
         Tex. R. Civ. P., and the local rules of court, 4) does not require document to be filed
         “under seal” simply because you marked them “confidential.”
         d.     As to filing documents under “seal,” any agreement will include a requirement
that the proponent of any document’s purported confidentially, which would require document
be filed “under seal,” must obtain a signed court order requiring such documents be filed under
seal within 60 days of marking or producing marked documents as confidential. Otherwise, this
filing requirement (will be) waived along with confidentiality of the documents for filling and/or
use in any proceeding.
         e.     Plaintiff will not agree to any order which would also require documents be
submitted under seal and/or for in-camera inspection, which also prevents such documents from
being made part of the official record of the matter during the pendency of such determination.
Likewise, the confidentiality agreement will also include a stipulation that any motion, or filing
which would cause any document, on a temporary basis or otherwise, to not be made part of, or
included in the Court’s official record and/or record on appeal voids the confidentiality
agreement.
         28.    Plaintiff seeks Discovery of Electronically Stored Information (“ESI”).            In
accordance with Tex. R. Civ. P. 196.4, Plaintiff hereby requests that all ESI and responsive data
or information that exists in electronic or magnetic form be produced in the TIFF (or other
format specified below).



                                                  13
      Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 41 of 53




       29.     Plaintiff seeks a conference regarding production of ESI documents as set forth
below. Plaintiff agrees to collaborate on an agreed method for producing ESI, which avoids
undue burden and expense. See In re Weekley Homes, L.P., 295 S.W.3d 309 (Tex. 2009).
Plaintiff will entertain (other) methods of production, other than those specified below, which
preserve native document format, information, and metadata.              This includes Plaintiff’s
willingness to consider and reasonably adopt previously utilized and/or prior court-adopted
protocols within the relevant jurisdiction. This may include through prior agreement, a tiered
production process, which does not (initially) involve this protocol, but which includes later
supplementation utilizing the protocol. On request, Plaintiff will agree to a reasonable extension
and/or accommodation to facilitate the production of ESI in order to avoid (any) undue burden or
expense. Otherwise, images and information will be produced with all metadata preserved under
the protocol below.
       30.     Defendants must preserve Native format data. Regardless of the preliminary
production format, Defendants are demanded and must preserve and maintain all documents in
their native format with all metadata intact. This preservation must include a complete and
unaltered archive of all documents made the subject of this request and/or relevant to this Matter.
If it is impossible or impracticable to convert native documents to the format specified below,
then the production of said material/documents will be in either 1) another format which offers
the same or similar content review, search and cross-reference capabilities, or 2) documents in
their native format.
       31.     All production will be electronic unless otherwise agreed.         Defendants shall
produce ESI, documents, and data existing as electronic or magnetic data electronically.
Production responses will be via USB, Flash or “Jump” drive, or external digital hard drive, or
by a mutually agreeable digital file transfer protocol or method. If particular document warrant
production in a different format and/or a format not specified herein, Plaintiff will cooperate with
Defendants regarding a mutually acceptable format.
       32.     Responses must include specific reference to documents by Bates number and
range. Documents and/or images must be marked sufficient to identify individual documents,
which are responsive to each request including the beginning and ending range of the documents
with the entire document produced in a consecutively numbered range.



                                                14
        Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 42 of 53




        33.          You must scan paper documents as high-quality images. Defendants shall scan
Black and white paper documents as TIFF files. Defendants shall scan color documents and
photographs, and images in color as 300 dpi single-page JPEG files with the quality setting at
high.
        34.          Defendants will produce documents as Group IV “TIFF” files. Unless otherwise
specified in this request (or as might otherwise be agreed by the Parties) Defendants shall
produce all documents will be produced as 300 dpi single-page TIFF files, using CCITT Group
IV compression. Each page will contain a readable Bates number that does not obscure any
information contained in the original and/or source document.
        35.          Reference files will accompany the Tiff images. All production documents will
be produced with extracted text and load files, including the following:
        a.           A “Reference file” in either .dat (Relativity), .opt (Relativity / Concordance /
Opticon), .dii (Summation), or .lfp (IPRO) (or other format), so long as the format used by
Defendants are readily and accurately convertible to the other formats listed without loss of any
information. This “reference file” will associate each Bates number with its corresponding
single-page image file; and
        b.           The parties shall also provide an ASCII delimited “load file,” such as a data (.dat)
or delimited text file (.csv), that will populate fields in a searchable flat database environment,
containing one line for each document and fields for first and last Bates number
        c.           To the extent extractable information exists, data in the load file shall include the
following fields of information:
                i.          Beginning and ending document numbers;
               ii.          Beginning and ending attachment ranges (calculated from the first page of
        the parent document to the last page of the last attached document);
              iii.          “Parent” identification for attachments, i.e., information establishing the
        relationship between documents and attachments;
              iv.           Page count within a document;
               v.           Date and time created, modified and accessed;
              vi.           Author, page count, title and/or the text in the “Title” field of the
        application file;
              vii.          File type and path;

                                                      15
      Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 43 of 53




             viii.         The name of the application that generated the native file;
              ix.          A link to the native file if produced; and,
               x.          Custodian information.
       36.       Defendants will save and serve Optical Character Recognition (OCR) generated
text, in a text file named containing the Bates number of the document, saved in the same
directory as the images. For example, Defendants' Production 0000001.tiff and Defendants'
Production 0000001.txt.
       37.       Word Processing Documents. Defendants will convert and produce Word,
WordPerfect, and PDF documents produced consistent with the above.                    The text load file
accompanying these images will include the filename of the document as a metadata field.
Defendants will produce extracted text (instead of OCR) unless Defendants redact the document.
In that case, Defendants can produce OCR text.
       38.       E-mails will be produced in date and temporal order with attachments extracted.
Defendants will preserve all associations between emails and attachments, along with the
attachment themselves. Defendants must produce e-mail attachments in consecutive order, with
attachments extracted produced proximately with the e-mail (which attached and sent or
forwarded the attachment, such that the relationship between the two are identified and preserved
using extracted metadata and/or custom metadata which identifies the “parent-child” relationship
between e-mail and attachment along with relevant range. Save for certain exceptions noted
below, Defendants will convert Email and attachments to single-page images and produce same
as per the specifications set forth herein. Defendants will also produce a copy of the e-mails
produced in their native form, as a .PST file.
       39.          Specifically as to e-mails, the text load file shall contain, in addition to first and
last Bates numbers and delimited fields that capture the data in each of the following metadata
fields: To, From, CC, BCC, Subject, date sent, time sent, e-mail thread, number of attachments
for emails captured from Microsoft Outlook or Lotus Notes, Conversation Index. The text file
accompanying the TIFF images shall contain the extracted text from the email, with fields, which
include the above, as well as information described in 12(a-c) above, without limitation.
       40.          Production of OCR text is acceptable for redacted e-mail documents. Attachments
shall be processed as though they were separate documents, and the text load file shall identify,
for each email, the Bates range of any attachment and/or consistent with the above.

                                                     16
       Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 44 of 53




       41.        Defendants will produce Excel files and other spreadsheets and digital
photographs in native file format, in a separate folder and/or file folder contained on the
production media. The corresponding text load file must contain a field that identifies the file
path of the native file corresponding to (these) document.            Do not scan, image, or PDF
Spreadsheets. Unless previously agreed, these are to be produced in native format, or in a format
which 1) produces active/working fields from the spreadsheet, and 2) preserves metadata
information described herein and avoids the production of voluminous and needless empty excel
and/or spreadsheet files.
       42.        A placeholder image with Bates number must be included in the location (within
the sequence of other documents produced) which identifies the document by name or Bates
number and range and indicates where the spreadsheet is located, i.e., the separate folder. For
example, if an excel spreadsheet is attached to an e-mail, a placeholder document should be
included in the e-mail production, but the extracted excel attachment must be served in the
separate folder discussed above. Responses and/or sufficient information must be provided in/on
the placeholder, text load file, or other reference to allow the Parties to search for either the e-
mail   or       the    attached   spreadsheet   and     locate   and/or   identify   both,   i.e.,   all
communications/attachments within a specific parent-child (document) relationship.
       43.        Again, Plaintiff is amenable to alternative methods of production, which preserve
native content and/or metadata. But insofar as production involves imaging, the method should
ensure that superfluous pages containing zero relevant data or information are not produced.
       44.        ESI and/or document subject to the ESI protocol include, without limitation:
                  a.      Spreadsheets and tables, e.g., Excel or Lotus 123 worksheets;
                  b.      Accounting application data, e.g., QuickBooks, Money, Peachtree data
       files;
                  c.      Sound recordings, e.g., WAV and MP3 files;
                  d.      Video and animation, e.g., AVI and MOV files;
                  e.      Computer aided design/drawing files e.g., .dwg, .dxf, .rvt;
                  f.      PowerPoint presentations, e.g., .PPT and .PPTX
                  g.      Microsoft Access databases, e.g., .MDB and .ACCDB;
                  h.      Images, e.g., -JPG, .JPEG, and .PNG;
                  i.      Scheduling files e.g., .P3, .P3C, .PRY, and .XER’; and,

                                                   17
      Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 45 of 53




               j.       Any other non-text based file type, e.g., other than Microsoft Word, or
       Word Perfect formats such as .doc, .txt, docx., .rtf, .wpd.
       45.     Defendants will seek to avoid unnecessary duplication of identical documents. If
identical documents can be identified by metadata or otherwise, and substituted with single page
placeholder documents identifying the same document, Defendants shall do so. For example, a
document attached to an e-mail sent, forwarded, forwarded multiple times, Defendants should
produce said document/attachment once and provide place holders elsewhere in lieu of
producing the same document multiple times.
       46.     In addition to the above, Defendants shall produce a PDF version of the
documents made responsive to Requests 1, 2, and 3. These versions will contain the same Bates
range as their TIF counterparts, but will also include the terms “PDF Version”, which follows the
relevant Bates range.
                              NOTICE OF AUTHENTICATION
       47.     As per Tex. R. Civ. P. 193.7, Plaintiff intends to use all documents exchanged and
produce between the Parties, including but not limited to correspondence and discovery
responses during the trial of the matter styled and captioned above.


             PLAINTIFF’S REQUEST FOR DISCLOSURES TO DEFENDANTS


       Pursuant to Tex. R. Civ. P. 194 & 195, Plaintiff requests that Defendants provide the

information or material described in Rules 194.2(a) through (l) and 195.


        PLAINTIFF’S FIRST REQUEST FOR PRODUCTION TO DEFENDANTS
Request for Production No. 1:
       Please produce documents evidencing each type of flammable liquid, gas or chemicals
       stored on the Plant and/or the location of the explosion made the basis of the suit.
       Response:




                                                18
     Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 46 of 53




Request for Production No. 2:
      Please produce chemical or material safety sheets and/or “MSDS” sheets for all
      flammable liquid, gas or chemicals, or hazardous materials stored or utilized by you at
      the Plant and/or the location of the explosion made the basis of the suit.
      Response:


Request for Production No. 3:
      Please produce documents identifying each tank, vessel or container (“Tank”) containing
      flammable liquid, gas or chemicals located at/on the Plant and/or the location of the
      explosion made the basis of the suit, on the date of the explosion. Include in your
      response, a description of each type of flammable liquid, gas or chemicals, stored in each
      tank or container and how much was stored in each on and prior to the explosion.
      Response:


Request for Production No. 4:
      Please produce documents evidencing, for each tank, vessel or container (“Tank”),
      identified in your responses hereto, the 1) physical dimensions and 2) storage capacity in
      gallons of water, 3) Tank roof type, 4) Tank surface area, 5) Tank Internal diameter, 6)
      Tank height 7) Tank insulation, 8) for any dike or spill retention structure (“dike”)
      surrounding any Tank, the total dike surface area, dike capacity, dike drain valve
      location, 9) the proximity to and/or distancer in feet from other Tank, 10) the contents of
      these other tanks and storage devices, and 11) the proximity to and/or distancer in feet
      from other structures, and 12) a general description of the location of the Tank.
      Response:


Request for Production No. 5:
      Please produce documents to identify the supplier and manufacturer of each tank or
      storage device, identified in your responses hereto.
      Response:




                                               19
     Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 47 of 53




Request for Production No. 6:
      Please produce documents to identify the date of purchase, installation and first use of
      each tank or storage device, identified in your responses hereto. Include in your response
      documents sufficient to identify the age of each tank or storage device.
      Response:


Request for Production No. 7:
      Please produce documents, drawings, schematics, pictures, depictions of any sort
      describing or showing the location of each tank or storage device identified in your
      responses hereto, including information sufficient to identify the distance between each
      tank or storage device and any other 1) tank or storage device, 2) building or other
      structure located on your premises.
      Response:


Request for Production No. 8:
      Produce all maintenance records, repair records, or reports regarding leaks, malfunctions,
      needed repairs or maintenance, or any safety related report, in relation to each liquid, gas,
      or chemical storage tank or vessel located on your premises.
      Response:


Request for Production No. 9:
      Produce all requisitions, invoices, delivery receipts, bill of lading for all flammable
      liquid, gas or chemicals, received and stored by you for the last five years.
      Response:


Request for Production No. 10:
      Produce all local, state, or federal regulatory reporting, made by you relative your storage
      or use of flammable liquid, gas or chemicals , for the last five years.
      Response:




                                               20
     Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 48 of 53




Request for Production No. 12
      Produce all local, state, or federal regulatory citations, complaints, safety reports, “tag” or
      fines received by you related in any way to your storage or use of flammable liquid, gas
      or chemicals, for the years.
      Response:


Request for Production No. 13:
      Produce all safety manuals, procedures, rules or protocol, including written training
      materials, inclusive of proof of employee review and/or training of same, which relate to
      the storage, use, of flammable chemicals, liquids or gas, inclusive of leak, fire or
      explosion prevention and response.
      Response:


Request for Production No. 14:
      Produce any internal reports, complaints, suggestion, “tips” made to you relative to
      storage, use, of flammable chemicals, liquids or gas, inclusive of leak, fire or explosion
      prevention or response.
      Response:


Request for Production No. 15:
      Produce all reports of any leak, malfunction, or abnormal performance of any flammable
      liquid, gas, or chemical storage tank or vessel located on your premises.
      Response:


Request for Production No. 16:
      Produce any report, note or communication between you and any person, which relates to
      any concern, safety concern or regulatory concern, which relates to the storage of
      flammable materials in proximity to residences and or other businesses.
      Response:




                                                21
     Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 49 of 53




Request for Production No. 17:
      Please produce a complete copy of each insurance policy, excess policy, reinsurance
      policy, blanket policy, insurance agreement, indemnity agreement in effect on the date of
      the explosion.
      Response:


Request for Production No. 18:
      Insofar as you are self-insured and/or maintain any self-insured retention of insurance
      coverage, produce documents which identify 1) the amounts of such retention and 2)
      which policies, if any, operate and/or offer coverage only in excess of any self-insured
      amount.
      Response:


Request for Production No. 19:
      Produce all insurance applications and insurance underwriting reports in your possession,
      created in the last ten years.
      Response:


Request for Production No. 20:
      If your insurance coverage has been involuntarily reduced or denied, for the last ten
      years, produce documents reflecting such reduction or denial.
      Response:


Request for Production No. 21:
      Produce all photographs or video recordings of the explosion and its aftermath.
      Response:


Request for Production No. 22:
      Produce all photographs and video recording of the property for period three proceeding
      the explosion.
      Response:

                                             22
     Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 50 of 53




Request for Production No. 23:
      Produce all communications between you, your employees and agents, discussing any
      safety or maintenance concerns with liquid, gas, or chemical storage tank or vessel
      located on your premises for the last three years.
      Response:


Request for Production No. 24:
      Produce all communications between you, your employees and agents, discussing any
      safety or maintenance concerns with liquid, gas, or chemical storage tank or vessel
      located on your premises which were involved in the explosion, or damaged by the
      explosion.
      Response:


Request for Production No. 25:
      Produce all communications between you, your employees and agents, discussing any
      safety or maintenance concerns with liquid, gas, or chemical storage tank or vessel
      located on your premises for the last three years.
      Response:


Request for Production No. 26:
      Please produce your Facility Emergency Plan or Facility Emergency Action Plan, if any.
      Produce documents sufficient to identify when such a plan was created, revised and any
      whether the plan was created pursuant to any statutory, local, state or federal requirement.
      Response:


Request for Production No. 27:
      Please produce all private, local, state or federal safety inspections of your premises for
      the last ten years.
      Response:




                                               23
      Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 51 of 53




Request for Production No. 28:
      Please produce any report or complaint referred to or described in response to any
      interrogatory.
      Response:


Request for Production No. 29:
      Please produce any statement or report, given to any person or entity regarding the
      explosion.
      Response:


Request for Production No. 30:
      Please produce a copy of, or documents sufficient to identify, any statutory, local, state or
      federal regulations which govern your storage and use of flammable liquids, gas, or
      chemicals.
      Response:


       PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANTS
Interrogatory No. 1:
      Identify each liquid, gas, or chemical storage tank or vessel which exploded, caught fire
      or was involved, in any way in the explosion made the basis of this suit.
      Response:


Interrogatory No. 2:
      Identify the type of liquid, gas or chemical involved in, or stored in tanks or vessels
      involved in the explosion made the basis of this suit.
      Response:


Interrogatory No. 3:
      Describe in detail the explosion and what you contend caused the explosion.
      Response:



                                               24
      Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 52 of 53




Interrogatory No. 4:
      Identify the name, address and telephone number of all safety personnel, employed by
      you for the last five years.
      Response:


Interrogatory No. 5:
      Describe the purpose and use by you, of each flammable chemical, liquid or gas stored on
      your premises.
      Response:


Interrogatory No. 6:
      As far as you assert you were/are not subject to any local, state, or federal regulation
      and/or regulatory reporting relative to your use or storage of any flammable liquid, gas or
      chemical, explain why this is so.
      Response:


Interrogatory No. 7:
      As far as you assert you were/are subject to any local, state, or federal regulation and/or
      regulatory reporting relative to your use or storage of any flammable liquid, gas or
      chemical, explain why this is so.
      Response:


Interrogatory No. 8:
      As far as you assert you were/are subject to any local, state, or federal regulation and/or
      regulatory reporting relative to your use or storage of any flammable liquid, gas or
      chemical, describe this reporting. Include in your answer the location and custodian of
      such reporting records.
      Response:




                                              25
      Case 20-30967 Document 228 Filed in TXSB on 04/21/20 Page 53 of 53




Interrogatory No. 9:
      Describe any safety report or complaint received by you regarding the use or storage of
      any flammable chemical, liquid or gas stored on your premises.
      Response:


Interrogatory No. 10:
      If you know the location of documents and/or persons or entities possessing documents
      responsive to any request for production, which you do not possess, please identify the
      location of, and/or person or entity possessing documents which are responsive.
      Response:


Interrogatory No. 11:
      Identify, including name, address, telephone number, date and location of statement, for
      all persons or entities to whom you have given any statement or report regarding the
      explosion.
      Response:




                                             26
